Citation Nr: 1104235	
Decision Date: 02/02/11    Archive Date: 02/14/11

DOCKET NO.  09-02 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to an increased rating for skin rash of the hands 
and feet, currently evaluated as 10 percent disabling.

2.  Entitlement to service connection for a back disability.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

R. Kessel, Counsel


REMAND

The Veteran had active military service from July 1967 to April 
1971.  He had additional service in the Naval Reserve.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Muskogee, 
Oklahoma.

The Veteran asserts that his service-connected skin rash of the 
hands and feet is more disabling than currently rated.  He 
contends that a rating in excess of 10 percent is warranted.  The 
Veteran also contends that service connection is warranted for a 
back disability.  He asserts that he injured his back during 
active military service when he fell down a ladder while carrying 
a pail of water.  The Veteran maintains that any current back 
disability is, at least in part, related to the in-service 
injury.  The Board finds that both claims must be remanded for 
additional development.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a 
duty to assist the Veteran in obtaining relevant evidence from 
Federal and non-Federal sources necessary to substantiate his 
claims.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2010).

In August 2010, the Veteran testified at a hearing before the 
Board via videoconference.  He stated that he had been in receipt 
of disability benefits from the Social Security Administration 
(SSA) since February 2010.  The Veteran indicated that SSA 
disability pertained to his back.  The United States Court of 
Appeals for Veterans Claims (Court) has indicated that SSA 
records have relevance in that the evidence may provide a more 
accurate medical history.  See, e.g., Murincsak v. Derwinski, 
2 Vet. App. 363, 369-70 (1992).  Therefore, records should be 
requested from SSA.

VA treatment records have been obtained from the VA Medical 
Centers (VAMCs) in Bonham and Dallas, Texas, dated in June 1989 
and from April 2006 to February 2008.  At his hearing, the 
Veteran stated that he had received more recent treatment from 
those facilities, primarily for his skin rash.  Updated records 
should be obtained on remand.

The Veteran also testified that he has received treatment from 
private facilities that contracted services for VA.  One facility 
was in McAlester, Oklahoma.  Records from any VA contract 
facility should also be obtained. 

In July 2006, the Veteran stated that most of his medical records 
were from the Bonham VAMC.  He indicated that he had been 
informed that many of his records were not electronic and were in 
paper form.  The Veteran also stated that some of his old medical 
records were in Oklahoma City.  On remand, VA treatment records 
dated prior to April 2006 should be requested from the Bonham, 
Dallas, and Oklahoma City VAMCs.  Importantly, the request should 
include all non-digital and retired paper records.

The most recent VA compensation examination of the Veteran's skin 
rash of the hands and feet was conducted in September 2006.  The 
Veteran has indicated that the service-connected disability may 
have worsened since that time period.  He testified that he has 
been prescribed both lotion and pills to treat the rash.  Given 
that over four years have passed since the most recent VA 
compensation examination, the evidence has become stale, at least 
as it pertains to the current level of disability.  Therefore, 
the Board finds that the Veteran should be afforded another VA 
compensation examination to assess the current degree of 
disability of the skin rash of the hands and feet.  See 
Palczewski v. Nicholson, 21 Vet. App. 174, 181-82 (2007); Snuffer 
v. Gober, 10 Vet. App. 400, 403 (1997).

The Board notes that the Veteran's skin rash may have active and 
inactive stages.  It is essential to attempt to schedule the 
Veteran for an examination of his skin rash during an active 
stage.  See Ardison v. Brown, 6 Vet. App. 405, 407-08 (1994).  At 
his hearing, the Veteran testified that his skin rash is worse 
when he is sweating or when there is increased moisture in the 
air.  It would likely be difficult to schedule an examination in 
advance of these circumstances.  However, the Veteran also stated 
that flare-ups usually occur during the summer.  Thus, the skin 
examination should be conducted during the summer months.

The Veteran's skin rash has been evaluated on a schedular basis 
under Diagnostic Code 7806 for "dermatitis or eczema."  In 
addition to a schedular rating, a higher evaluation may be 
warranted on an extra-schedular basis when there is an 
exceptional or unusual a disability picture and the symptoms of a 
disability are not accurately reflected by the schedular 
criteria.  See 38 C.F.R. § 3.321(b)(1) (2010); Thun v. Peake, 
22 Vet. App. 111, 115-16 (2008).  Through submitted statements 
and testimony, the Veteran has indicated that he was unable to 
obtain or retain certain employment because employers feared that 
the Veteran's skin condition was unsanitary or that it was 
contagious.  These types of effects on employment do not appear 
to be considered by the rating criteria.  Thus, on remand, the 
agency of original jurisdiction should consider whether the case 
should be referred for a determination of whether the assignment 
of an extra-schedular rating is warranted under 38 C.F.R. 
§ 3.321(b)(1) in regards to the Veteran's service-connected skin 
rash of the hands and feet.

For service connection claims, VA will provide a medical 
examination when there is:  (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a disability; 
(2) evidence establishing that an event, injury, or disease 
occurred in service or establishing certain diseases manifesting 
during an applicable presumptive period for which the claimant 
qualifies; and (3) an indication that the disability or 
persistent or recurrent symptoms of a disability may be 
associated with the veteran's service or with another service-
connected disability; but insufficient competent medical evidence 
on file for VA to make a decision on the claim.  See 38 U.S.C.A. 
§ 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 
20 Vet. App. 79, 81 (2006).

As noted previously, the Veteran asserts that he injured his back 
during active military service when he fell down a ladder while 
carrying a pail of water.  He is competent to report factual 
matters of which he has first hand knowledge, such as injuring 
his back when falling down a ladder.  See Washington v. 
Nicholson, 19 Vet. App. 362 (2005).  Although the Veteran's 
service treatment records do not expressly reference such an 
injury, an August 1967 entry documents treatment for a complaint 
of backache.  He testified that this treatment was for the ladder 
injury.  Given the in-service treatment and the Veteran's 
seemingly credible testimony, the Board finds that the incident 
likely occurred and an in-service injury is established.

Post-service VA medical records reflect treatment for low back 
pain as early as April 2006.  At that time, the Veteran reported 
that the pain had its onset "yesterday" and he denied any 
injury.  In May 2006, during the course of treatment, the Veteran 
indicated that his back injury occurred when he was hit by a 
truck in 1972.  In July 2006, x-rays of the lumbar spine showed 
that there were moderate degenerative changes.  None of the 
treatment providers commented on the etiology of the Veteran's 
low back pain.

At his hearing, the Veteran testified that he was run over by a 
truck after his period of active service.  He stated that this 
incident occurred while he was a member of the Naval Reserves, 
not on active duty.  The Veteran concedes that he experienced a 
post-service injury to the back, but he maintains that he already 
had a back disability at the time as a result of the in-service 
back injury.

The Veteran has not yet been afforded a VA examination in 
connection with his claim of service connection for a back 
disability.  Given that there is evidence of a current back 
disability, evidence establishing an in-service back injury, and 
at least an indication that the two may be related, the Veteran 
should be scheduled for a VA examination of his back.  In 
addition to identifying any current back disability, an opinion 
should be provided as to whether the Veteran has a back 
disability that had its onset or is otherwise attributable to his 
active military service.  See McLendon, 20 Vet. App. at 81.

Accordingly, this case is REMANDED for the following actions:

1.  Obtain the Veteran's more recent 
treatment records (since February 2008) 
from the Bonham and Dallas VAMCs, as well 
as any VA contract facility (including in 
McAlester, Oklahoma), and associate the 
records with the claims folder.  Also, 
obtain his VA treatment records dated prior 
to April 2006-including from the Bonham, 
Dallas, and Oklahoma City VAMCs.  The 
request should include a search of non-
digital and/or retired records.

2.  Request from SSA the records pertinent 
to the Veteran's claim for Social Security 
disability benefits and the medical records 
relied upon concerning that claim.

3.  After securing any additional records, 
schedule the Veteran for a VA skin 
examination to determine the severity of 
his service-connected skin rash of the 
hands and feet during an active stage.  The 
examination should be conducted during the 
summer months.  (Advise the Veteran that 
failure to appear for an examination as 
requested, and without good cause, could 
adversely affect his appeal.  See 38 C.F.R. 
§ 3.655 (2010).)  The entire claims file, 
to include a complete copy of this remand, 
should be made available to, and reviewed 
by, the designated examiner.  All necessary 
tests and studies should be conducted, and 
all clinical findings should be reported in 
detail.  The examiner should indicate the 
percentage of the Veteran's entire body 
that is affected by his skin rash, and a 
specific finding should be made as to the 
percentage of exposed areas affected.  The 
examiner should determine if the Veteran 
requires systemic therapy for the skin 
rash, such as corticosteroids or other 
immunosuppressive drugs; and, if so, the 
total duration in weeks of such therapy 
during a 12-month period.   All opinions 
should be set forth in detail and explained 
in the context of the record.

4.  Additionally, schedule the Veteran for 
a VA examination of his back.  The entire 
claim file, to include a complete copy of 
this remand, should be made available to, 
and reviewed by, the designated examiner.  
All appropriate tests and studies, to 
include x-rays of the lumbar spine, should 
be performed and all clinical findings 
should be reported in detail.  The examiner 
should identify the Veteran's back 
disabilities, if any.  Based on a review of 
the evidence of record, the examiner should 
provide an opinion as to the medical 
probabilities that the Veteran has a 
current back disability that is related to 
his active military service, particularly 
his stated in-service injury when he fell 
down a ladder.  The examiner should also 
indicate whether any such disability is 
more likely than not of post-service onset 
(including as a result of being run over by 
a truck in 1972).  All opinions should be 
set forth in detail and explained in the 
context of the record.

5.  After the requested examinations have 
been completed, the reports should be 
reviewed to ensure that they are in 
complete compliance with the directives of 
this remand.  If a report is deficient in 
any manner, it should be returned to the 
examiner.

6.  Consider whether the case should be 
referred for a determination of whether the 
assignment of an extra-schedular rating is 
warranted under 38 C.F.R. § 3.321(b)(1) in 
regards to the Veteran's service-connected 
skin rash of the hands and feet.

7.  After undertaking any other development 
deemed appropriate, re-adjudicate the 
issues on appeal.  If any benefit sought is 
not granted, furnish the Veteran and his 
representative with a supplemental 
statement of the case and afford them an 
opportunity to respond before the record is 
returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the Veteran until he 
is notified by VA.  The Veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the nature 
of a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(2010).

